Citation Nr: 1147214	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from August 2002 to July 2003 and from August 2004 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Board determines that further development is necessary before the merits of the claim may be addressed. Once VA undertakes the effort to provide an examination when developing a claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007). 

The Veteran asserts that service connection is warranted for a thoracolumbar spine disability.  With respect to a current disability, the record demonstrates that he has been diagnosed with Grade 1 spondylolisthesis of L5 over S1.  With respect to an in-service injury or disease,  the Veteran's January 2009 VA examination report shows that he indicated that he was involved in an accident when his Humvee was hit by an IED (improvised explosive device) and he was thrown from the turret, landing on his head/neck.   

The Board observes that the Veteran's service treatment records do not show that he was ever involved in a Humvee accident.  However, a December 2005 post-deployment health assessment shows that the Veteran reported being deployed to Iraq during Operation Iraqi Freedom 3, and that he had a combat specialty.  He also reported that he engaged in direct combat, felt that he was in great danger of being killed, and that he developed back pain during his deployment.  In addition, the DD Form 214 from each of the Veteran's periods of service show that his primary occupational specialty was that of an infantryman and/or a M1Abrams tank systems mechanic.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., engaging in combat during service and being involved in a Humvee accident).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

In addition, a DA Form 2173 (Statement of Medical Examination and Duty Status) dated on August 17, 2007, shows that on July 28, 2007, the Veteran was involved in a multiple vehicle collision at Fort Sill, Oklahoma.  He incurred multiple musculoskeletal strains and was treated as an outpatient at Reynolds Community Hospital.  The DA Form 2173 also shows that the Unit Commander or Unit Adviser indicated that the Veteran was on active duty and that the injury was considered to have been incurred in the line of duty.  Treatment records from Reynolds Army Community Hospital dated on July 30, 2007, and July 31, 2007, show that the Veteran had been involved in a motor vehicle accident three days prior, and that the examiner's assessment was of upper back pain.

The record reflects that the Veteran was afforded a VA examination to determine the nature and etiology of his back disability in January 2009, at which time he was diagnosed with residuals of a thoracolumbar spine injury.  In a subsequent May 2009 addendum to the January 2009 examination, the examiner, who noted that the Veteran had a history of an IED incident and that the Veteran's statements regarding the incident were regarded as credible because it occurred during a combat situation, opined that:

Without more evidence and only based on the Veteran's own statement, the provider is not in a situation to definitely ascertain the service-connection for his thoracolumbar spine condition due to an IED explosion other than speculation based on the Veteran's own statement.

The Board appreciates the VA examiner's effort in addressing the relative likelihood of a causal connection between service and the Veteran's claimed disability, but we must also be cognizant of governing judicial precedent, such as Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  More recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  

The Board therefore finds that the May 2009 opinion is inadequate because it failed to take into account the December 2005 post-deployment health assessment which shows that the Veteran reported experiencing back pain during his deployment.  Moreover, although the examiner indicated that the Veteran's statement regarding his Humvee accident was credible, the rationale for his opinion does not appear to reflect that he indeed considered that such accident actually occurred.  The Board also finds that it is inadequate because the examiner failed to take into account the evidence of record which shows that the Veteran was involved in a motor vehicle accident that occurred while in the line of duty when stationed at Ft. Sill in July 2007.  As a result, the Board finds that a new VA examination is necessary to assist in determining whether the Veteran's currently claimed thoracolumbar spine disability is of service origin.   

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his condition at the North Texas VA Health Care System.  The last treatment records contained in the record are dated in 2009.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be located and associated with the Veteran's claims file.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment as to all medical providers from whom he has been seen for any thoracolumbar spine disability since his release from active duty.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding VA treatment records

2.  Then, afford the Veteran a VA examination by the appropriate examiner (e.g., an orthopedic spine surgeon or a neurosurgeon) to determine the nature and etiology of any diagnosed thoracolumbar spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All current thoracolumbar spine disabilities should be identified.  

a.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed thoracolumbar disability is related to any incident of the Veteran's service, including being involved in an Humvee accident in Iraq, being involved in combat in Iraq, the documented complaints of back pain on his December 2005 post-deployment health assessment, and/or his documented July 2007 motor vehicle accident at Ft. Sill, Oklahoma, or whether such a causal relationship to service is unlikely (i.e., less than a 50-50 probability).

b.  Note:  For purposes of this opinion only, the examiner should consider it to be a fact that while serving in Iraq, the Veteran's vehicle was attacked by an IED and he was thrown from the turret.

c.  If any opinion and/or supporting rationale cannot be provided without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed spine disability.

d.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

